           Case 8:19-bk-00381-MGW            Doc 30     Filed 05/21/19     Page 1 of 2



                                       ORDERED.


     Dated: May 21, 2019




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
                                www.flmb.uscourts.gov

 IN RE:                                                         CASE NO.: 8:19-bk-00381-MGW
                                                                                  CHAPTER 7
 Dale Thomas Wineberger,
        Debtor,
 Danielle Wineberger,
        Joint Debtor.
 _________________________________/

       ORDER GRANTING LIMITED RELIEF FROM THE AUTOMATIC STAY

       THIS CASE came on consideration for hearing on May 16, 2019 at 9:30 AM on
Nationstar Mortgage LLC d/b/a Mr. Cooper’s (“Secured Creditor”) Amended Motion for Relief
from Stay (Docket No. 20) and Trustee's Response (Docket No. 25). The Court having heard
argument of the parties and having based its decision on the record, Accordingly, it is:

       ORDERED:
   1. Secured Creditor’s Motion for Relief from Automatic Stay is GRANTED through

                                                 1
           Case 8:19-bk-00381-MGW           Doc 30      Filed 05/21/19    Page 2 of 2




       judgment but Secured Creditor shall seek further order of this Court prior to scheduling a
       foreclosure sale to allow the Trustee time to market the subject property.
   2. The automatic stay imposed by 11 U.S.C. § 362 is terminated subject to the
       aforementioned as to the Secured Creditor’s interest in the following property located at
       12360 Straight St Brooksville, Florida 34614 in Hernando County, Florida, and legally
       described as:
       The West 1/2/ of the South 1335 feet of the East ½ of the East ½ of the Southeast ¼
       of Section 33, Township 21 South, Range 18 East, Hernando County, Florida; LESS
       the North 1001.25 feet thereof. TOGETHER WITH that certain 2001 SPRI Double
       Wide Home Home ID #GAFL134A74357SL21 and #GAFL134N74357SL21 located
       thereon.

   3. The Order Granting Relief from Stay is entered for the sole purpose of allowing Secured
       Creditor to exercise any and all in rem remedies against the property described above.
       Secured Creditor shall not seek an in personam judgment against Debtor(s).
   4. Secured Creditor is further granted relief in order to contact the Debtor(s) by telephone or
       written correspondence in order to discuss the possibility of a forbearance agreement,
       loan modification, refinance agreement or loan workout/loss mitigation agreement.
   5. The Secured Creditor’s request to waive the 14-day stay period pursuant to Bankruptcy
       Rule 4001(a)(3) is granted.
   6. Attorneys’ fees in the amount of $345.00 and costs in the amount of $181.00 are awarded
       for the prosecution of this Motion for Relief from Stay, but are not recoverable from the
       Debtor(s) or the Debtor(s)’ Bankruptcy estate.
                                               ###
Attorney, Christopher P. Salamone, is directed to serve a copy of this order on interested parties
and file a proof of service within 3 days of entry of the order.




                                                2
